Exhibit FORM OF SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of February 1,, 2010 by and among Marani Brands, Inc., a Nevada corporation (the “Company”), and the subscriber identified on the signature page hereto (each a “Subscriber” and collectively the “Subscriber”). WHEREAS, the Company and the Subscribers are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to such Subscribers, as provided herein, and such Subscribers, in the aggregate, shall purchase up to (i) One Hundred Thousand Dollars ($100,000) (the “Purchase Price”) of principal amount of convertible promissory notes of the Company (the “Note” a form of which is annexed hereto as Exhibit A, which Notes are convertible into shares of the Company’s common stock, $.00001 par value (the “Common Stock”), and in the Note, (ii) shares of the Company’s Common Stock (“Purchased Shares”), and (iii) share purchase warrants (the “Warrants”) in the form attached hereto as Exhibit B, to purchase shares of the Company’s Common Stock (the “Warrant Shares”).The Notes, Purchased Shares, shares of Common Stock issuable upon conversion of the Notes (the “Shares”), the Warrants and the shares issuable upon exercise of the Warrants are collectively referred to herein as the “Securities.”; and NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement, the Company and the Subscribers hereby agree as follows: 1.Closing Date.The “Closing Date” shall be the date that the Purchase Price is transmitted by wire transfer or otherwise credited to or for the benefit of the Company. The consummation of the transactions contemplated herein shall take place at the offices of Yosef Y.
